       Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 1 of 24 PageID #:1                                                             4t
            0f you need additional space for ANY section, please attach an additional sheet and reference   rnl=,",
                                                                                                                            L      E        D
                                 UNITED STATES DISTRICT COURT
                                                                                                                      t,lAR     05 2019{,e
                             FOR THE NORTHERN DISTRICT OF ILLINOIS

                                                                                                             .'.EH8UTSBfiIYI8U*,



Plaintiff(s),                                                      1:19-cv{t15gO
                                                                   l_udge Charles p. Kocoras
V.                                                                 ilagistrate Judge Sidney l. Schenkier
LORvIAC Loroo rotio/t
 Anlcn,          n    GtenfrYl
Defendant(s).



                        COMPLAINT OF EMPLOYMENT DISCRIMINATION
                         -
 L    This is an action for employment discrimination.

 2.   The plaintiff is                                                                                                      of the

 county   or t 0 0 k                                                in the state of    I Lliaafi
 3.   The defendant is

 street address is                                                                                                 5ea
 @itf)t   ^'nb
                 i^           (county)'
                                         tl ow a,
                                                                  6,!r$o'Yt
                                                                                    n^)            sw12/ o f                7
 (Defendant'stelephonenumber)
                                                4L)-tb1-                           56to                (H9                              \
                                                                                                                              antr/)
 4.                  **;*
      rhe plaintirrsought.-proy-#                                                                         :"{:o{,"rrf
      AqSo S.yrpn'fl Vor,                                                           (city1     Colwtb'o
      ,7!o*a,
      (cdunty)
                      d',y.('Yi^4,o^
                           (state) '                               _-,_,et
                                                              (ZIP code)
                                                                                   041




            flf you need additional space for ANY section, please attach an additional sheet and reference that section.l

Rev.0612712016
         Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 2 of 24 PageID #:2
               [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




5.         The plaintiff lcheck one boxf

           (a) tr              was denied employment by the defendant.

           (b) tr              was hired and is still employed by the defendant.
                         ,/
           (c)     lF          was employed but is no longer employed by the defendant.

           The defen{ant discrir-ninated against     plaiptiff on or abou        glnnlng on or about,
                                                                     aloqt, or beginning
6.
                     '''     <            "t7: the Dlamtltl
                                          ralnst tne
                                           ulntit-ezl
                                       I{-\aElE:      'Qt^^-r@Rr4frC' "on,rf hz
                                                   /_,ff"ui@Rpt*
           ,,-^-.h$kvilL
           (month)'
           r  cl
                         -.
                c,,L;a*ed w i
                                    '
                                           +h a.
                                             4Al     rc vi
                                                        r        L
                                                              ttd, t h
                                                                        c.       qn ul
                                                                               le*4 e..r
                                                                                            n3^
                                                                                              ph,t,,                            J
7.1        (Choose paragraph 7.1 or 7.2, do not comfilete both.) " y,,t ?                 fkurm
                                                                                  f,o hkbbV;e
           (a) rhe                               Lvr:*,r-r2*r{.Jt,
                                             ,or"*hllra,xr#."5ffi
                                nola federal governmental.[gency,
               The defendant is nofa
                                                                   ^"-lo
                                                                      ,r?""^ri{ii
                                                                  and the plaintiff
                                                                                       tJ 1o'q
                                                                             ,!Y: /' (rl/tqzl
                                                                                       {nr.
                                                                                                                         l//
                     lcheck one box)1pfras              Ehasiot fileda charge oicharges               against the     definia(t-)
                     asserting the acts of discrimination indicated in this complaint with any of the

                     following govemment agencies                 :

                              -/
                     (i) ,frthe       United States Equal Employment Opportunity Commission, on or about
                                 N ov
                               (month)
                                         ert', b   er
                                                              (day)-
                                                                        8           (year)
                                                                                              2otK
                                                                                              -  -
                     (ii) tr       the Illinois Department of Human Rights, on or about

                               (month)                        (day)-                (year)-.
           (b)      If   charges were filed with an agency indicated above, a copy of the charge is
                                 ./
                     attachedl.{Yes,           E    No, but plaintiff witt file a copy of the charge within 14 days.


           It is the policy of both the Equal Employment Opportunity Commission and the Illinois

           Department of Human Rights to cross-file with the other agency all charges received. The

           plaintiff has no reason to believe that this policy was not followed in this case.



7.2        The defendant is a federal governmental agency, and

           (a)           the   plaintiff previously filed     a       Complaint of Employment Discrimination with the

               [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]

P.ev.06/2'7/2016
        Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 3 of 24 PageID #:3
             ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l




         defendant asserting the acts of discrimination indicated in this court complaint.

                       E     Yes (month)                                (day)_              (year)

                       EI No, did not file Complaint of Employment Discrimination

         (b)           The plaintiff received a Final Agency Decision on (month)

                       (day)                  (year)

         (c)           Attached is a copy of the

                       (i)       -
                             Complaint of Employment Discrimination,

                             EI      Yes E No, but a copy will be filed within 14 days.
                       (ii) Final Agency Decision

                             E Yes E N0, but a copy will be filed within 14 days.

8.       (Complete paragraph 8 only if defendant is not afederal governmental agency.)

         (a)      tr         the United States Equal Employment Opportunity Commission has not

                             issued a Notice of Right to Sue.
                   ,/
         O\.tr         the United States Equal Employment Opportunity Commission has issued

                             a   Notice of Right to Sue, which was received by the plaintiff on
                                 0t tqrn bcr                         4            (year) -2 lt
                                                                                           o
                             (month)                        (day)-                           'a           a copy    of whi
                                                                                                                       which

                             Notice is attached to this complaint.


9.       The defendant discriminated against the plaintiff because of the plaintifPs lcheck only

         those that apply):

         (a) tr         Age (Age Discrimination Employment Act).

         (b) E          Color (Title VII of the Civil Rights Act of 1964 and42 U.S.C. $1981).



             [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.0612712016
                                                                    a
                                                                    J
                       Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 4 of 24 PageID #:4
                             [f    you need additional space for ANY section, please attach an additlonal sheet and reference that section.]




                        (c) tr Disability (Americans                  with Disabilities Act or Rehabilitation Act)
                              /
                        (d) W          National Origin (Title VII of the Civil Rights Act of 1964 and42 U.S.C. $1981).

                        (e) E          Race (Title      VII of the Civil Rights Act of 1964 and42 U.S.C. $1981).

                        (0 tr          Religion (Title VII of the Civil Rights Act of 1964)
                                     ,/
                        G)    tE          Sex (Title   VII of the Civil Rights Act of 1964)


                 10.    If the defendant is a state, county, municipal (city, town or village) or other local

                        govemmental agency, plaintiff further alleges discrimination on the basis of race, color, or

                        national origin (42 U.S.C. $ 1983).


                 11.    Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII claims

                        by 28 U.S.C.$t33r,28 U.S.C.$r3a3@)(3), and42 U.S.C.$2000e-s(f)(3); for 42

                        U.S.C.$1981 and $1983 by 42 U.S.C.$1988; for the A.D.E.A.by 42 U.S.C.$l2ll7; for the

                        Rehabilitation Act, 29 U.S.C. $ 791.


                 12.    The defendantfcheck only those that applyl
                        (a)    tr
                               failed to hire the plaintiff.

                        (b)    tr     terminated the plaintiff s employment.

                        (c)    tr     failed to promote the plaintiff.

                        (d)    tr     failed to reasonably accommodate the plaintiff                    s   religion.

                        (e) El failed to reasonably accommodate the plaintiff                           s   disabilities.
                                      ./
                        lffnrted               to stop harassment;

                        lgLil"tuliated              against the    plaintiff    because the      plaintiff did something to assert rights
                                                    *                              *                   r;;)tlt]""'h
                               )otecte,
                        .\;;nspeciry;:                  ?";uf;ientffied                :i;T*                                    a.r   0.   t { ryt e.,\,r t
                                                                                                                                                  tt^
                                                                                                                                                      na',U
-


                                            :
         nl q1 h e /          [f   you;ocpd additional space for ANY section,   pt""r"         an additional sheet and reference that section.]




                                         -
    Lp                                                                                   "#n
    #tr;#:s'*r"T:##,:                             yy,;,';[^i:,:':W
                                                                 olw
                              *#tr;t#!,,0'iu^r;,                                                   + NLt hiral,^f,)-,'o
             |*:,
             kr qtVi'u'siic1                 r.lo                  lo to9                           *oi"+JIL,,,
        Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 5 of 24 PageID #:5
           [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




13.     The facts supporting the plaintiff s claim of discrimination ars as follows:


         Please ste a*ar,le) Slatenr "




14.     IAGE DISCRIMINATION ONLY) Defendant knowingly, intentionally, and willfully
        discriminated against the plaintiff.

15.     The plaintiff demands that the case be tried by                  u jur1J&"s           E    No

16.     THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
        lcheck only those that apply)

         (a)       E    Direct the defendant to hire the plaintiff.

         (b)       E    Direct the defendant to re-employ the plaintiff.

         (c)       E    Direct the defendant to promote the plaintiff.

         (d)       El   Direct the defendant to reasonably accommodate the plaintiff                         s   religion.

         (e)       E                                               -df-    plaintiffis disabilitig{
                                                  asonably accommodate the plaintiff,s
                        Direct the defendant to reasonably.accommodate                 disabilitim.ilil
                                                                                        aa
                                                    ftot fl))
                                                    ?r o l;i b;  ? ele,ad         W     J
                                                                                    lTo tA ,
         (0                               (sfecify): ,ht<z,S'fcr
               E Direct the defendan\toto ($ecify):.k)s   z-        e' r          ?rovr'd<oJ.-l
       (" si h ve
               zQ   re{e-ren   ,!4;
                    re{e-rcn,yl|)rer+-a-2f            &,l ra {ta*etr e^-i)   ^J-!
                                                                           rtad   e l-
      *bbv; e         3)   ?, ovi d    e     conl               ci)         t,           oSS      o         ln   {.otfl   (    a4/
           flf you need additional space for ANY section, please attach an additional sheet and reference that section.I      uyY,rr+"n'   ra   2'

                     4) bt rnlLA(a)ioo $s "
Rev'06/27/2016

                                                                         ^ ^r                  wff u; s b
                                                                                    ^J
    ?tq,n*,tl " t4a-'l nnri ?Yd't"*-i
        Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 6 of 24 PageID #:6

                        ru#:"{ "ff;;L
                                                                       ,


    DeL en d 0^n
                 ::#*!                ,"*n!,vitor /,-^                                      j*)
Iwas about to start a new and amazing rofe at my dream pharma company in Chicago,
AbbVie Pharmaceuticals, where lwould work in pharmacovigilance/drug safety.

The last week of May 2018 was a very exciting week for me. I had a birthday on May
2gth, an interview at AbbVie on May 30th, and received an offer on May 31st morning.

After my employee background check was completed in the first week of June, I was
given a confirmed start date of July 1 1, 2018 and the details of time, who to report to,
etc.

On July 1Oth morning lwas asked by my recruiting agency, Spectraforce Technologies,
if I "was good to go." I confirmed yes. A few hours later they informed me of a start
delay.

The following week my offer was rescinded because of a letter written by my previous
manager at the only company I ever worked for, CORMAC Corporation located in
Columbia, Maryland.

Antonio Gentry is a very vindictive former manager and has prevented me from gettino
a iob at AbbVie as well as many cancellations of interviews after.

I worked at CORMAC from April 25, 2016 to February 3,2A17. Antonio Gentry was
initially a coworker who became my manager due to the sudden resignation of another
manager.

When Antonio became my manager, I faced repeated sexual harassment and
discrimination by him to the point where I was so uncomfortable and had to resign.

I had very little interaction with Antonio Gentry when he was my coworker as he often
worked from his home.

Antonio Gentry harassed me sexually often asking for sexual favors.

    He told me how Indian girls are so beautiful, and that l.was "so sexy and could not
    control" himself.


    Antonio Gentry is detiberately tfyinq to damage mv career and wrote a letter with
    false accusations about me to AbbVie to defame and retaliate against me.

    Antonio Gentry made my final months at CORMAC extremelv dangerous.

    But he was stalkinq me and following me on social and professional media for over a
    year after I left without my knowledge after I left CORMAC.
     Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 7 of 24 PageID #:7




After he came to know of my offer from AbbVie, he took immediate action between
June and July to write a lettelwith false statements a[d alleqetions about Ine.

The allegations he wrote about me in the letter were about harassment,
discrimination, and threat of proprietary information.

His intention was to sabotage my employment, damage my future. and prevent me
from qettinq the iob and any iob goinq forward.


Antonio Gentry is an African American and in his 30s and really wanted me to spend
time with him. He often commented angrily that just because he "is black" I am refusing.

He asked me on several occasions to meet him after work and to meet his at his car.   I


was extremely uncomfortable.

Antonio Gentry is an event planner for Baltimore night clubs. He repeatedly asked me to
come to his parties and spend time with him there which I always respectfully declined.

He talked to me in verv dirty and vulqar manner on multiple occasions when nobody
could hear or see. "l would love to suck vour tits and pussv," he had told me.

He asked me to connect with him on social media.

He asked me to come play golf with him.

I had to decline him politely every time because I feared losing my job and had to pay
my enormous grad school loan.

He toucl_ed me o-n my reaf end on oqqasions W.hen no one Was Watching and my
breasts when he was givinq me huos or when putting his arm whenever he could
access mv breasts easily.

It qot to the point where I yygs extreugly,scared. He used fear and intimidation,
especially when I had to stay after office hours to complete work on many occasions.

He also stayed late and followed me to the parking lot. It became extremely
dangerous and unsafe for me.

My last few months at CORMAC were full of very bad nightmares and mental anguish
because of him.

I don't have any written communication with Antonio Gentry as he was careful not to
leave a paper trail when he harassed me.
       Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 8 of 24 PageID #:8



Since Antonio Gentry was my manager, I had no one else to complain to. So, my only
option was to escalate my concern to HR.

CORMAC's HR is located in Virginia and rarely came to the Maryland office. They were
very unreachable.

When I wanted to talk about such serious issues, they often cancelled appointments
and rarely returned phone calls. The same goes for now when I have tried on several
occasions to reach out to them.

When I discussed and conveyed this matter witlr HR about Antonio Gentry's sexual
harassment, they iqnored it and dismissed it completely.

I   told HR that it was an unsafe work environment, and I felt threatened.

Iwas extremely concerned for my safety, I had to leave the company and Maryland
as soon as possible. I booked a flight to Chicago the day I resigned.

I also voiced my concerns to HR about another colleague named Valeria Wynn who       I


had observed to have a friendship with Antonio Gentry. When assigning me tasks, I
faced her verbal harassment repeatedly.

My resiqnation was on mutual terms.

I received apologies from     Antonio Gentrv as well as HR.

Antonio was extremelv apoloqetic when I was leaving CORMAC and said there will
NEVER be an issue if I list his name as a manager. He wished me the best.

HR promised r.ne that th_ey will never Cqmage my gareer, and the manaqers and
company wished me well.

They wanted me to have a briqht. successful career ahead.

They also said if anyone ever contacted them, they will never give me a bad
reference and only verify mv dates of emplovment.

I left the companv on-.a.,qood note eager   to move onwards and upwards.

When I got the offer at AbbVie, I had to quickly complete the onboarding papenvork
before the links expired. The paperwork asked me to list all of my previous supervisors.

ln order to maintain honesty and transparency, I texted Antonio Gentry on May 31,2A18
to request to list his name as my supervisor.

I DID NOT tell him the name of the company I received the offer from.
     Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 9 of 24 PageID #:9




Antonio Gentry never replied to my text, so I did not list his name on the paperwork.

However, little did I know that Antonio spends his free time following me on social and
professional media.

When found the name of my next company, he immediately took matters into his own
hands and wrote a harsh letter about to assassinate my character and
deliberately retaliate and defame me with slander.

Antonio Gentry did not keep up with him promise, neither did CORMAC.

This manager - Antonio Gentry- wrote this letter to take revenqe and has deliberately
tried to prevent me.ffom qetting smployed agait

I kindly requested HR of the CORMAC for my personnel file and employment
documents.

CORMAC responded after a week and only provided me a password-protected file with
a starting document and my offer letter, which I already have several copies of, which
is extremely suspicious.

They did not send me any document stating any of the false allegations he made
about me.

On July 17th,2CI18 Cveta Carter from AbbVie's Employee Relations asked me whether
I did any of the allegations he wrote about me but never gave me a chance to defend
myself.

On July 1Bth, 2018 I suffered from severe retaliation as my job offer was rescinded
based on the letter he wrote about me.


Many managers at AbbVie since this incident have loved my profile and asked me for
in-person interviews.

AbbVie has canceled all subsequent in-person interviews after.

Every day, I receive dozens of phone calls about AbbVie positions from staffing and
recruiting agencies across the nation as I am a very strong candidate.

 ln my field of drug safety/pharmacovigilance, AbbVie has the majority of jobs since it
has the largest pipeline of drugs.

Due to Antonio Gentry's retaliation, l'm not able to get a job at AbbVie.
    Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 10 of 24 PageID #:10




I couldn't fight back at CORMAC because I feared losing my job, the company did not
support me, and when I finally fought back, my manager wants to keep destroying my
career every time a new opportunity opens up. He wanted to get physical with me, and
is taking revenge because I exercised my right to say no.

I have lost income as well as opportunities and have undergone severe psychological
trauma due to the vivid flashbacks and nightmares he caused me.

AbbVie is the 5th best company to work for in the US and one of the top 100 in the
world. I wanted to get into AbbVie for several years now. Getting in there, to me, was
like getting into Harvard.

As AbbVie is in line with my career aspirations and job prospects, CORMAC and
Antonio Gentry have Kf LLED MY CARHER.

However, this issue created by Antonio Gentry and CORMAC, I have been told by
recruiting agencies, has seriously affected me getting into AbbVie.

My overall employment is getting affected and career is getting sabotaged, not because
of my qualifications and candidature, but because of him.

This has nolhinq to do with me,

Also, Antonio Gentrv can keep writing letters about me going foruvard.

I need to be protected.

I have suffered extreme psychological damage and trauma because of the vivid
flashbacks and nightmares I have been having about Antonio Gentry's sexual
harassment when I was there.

I never thouqht I would have to relive what happened to me when I was in Maryland.

I left the company with the confidence to move on and pursue new dreams.

I never in a million years thought Antonio Gentry would abuse his power to defame and
retaliate against me.

Idon't know when I can get a job again considering how he and CORMAC Corporation
are maligning me.

I am financially damaged as well without a job.

Antonio Gentry can hurt my future employment at any company or place I may work at
or get an offer at going fonnrard.
       Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 11 of 24 PageID #:11



I   want my role back at AbbVie. I truly deserve to be back in my dream company.

Iwant to able to work anywhere going fonruard without the fear of Antonio Gentry or
CORMAC precluding my employment.

I   want to be legally protected.

Antonio Gentry feels like he still has power over me and wants me to feel powerless
so that I can never get employed again.

When I list CORMAC on my resume, I should not have to feel scared of them making
false statements about me.

I   just want to be able to get a job again.

This is the iustice I want.
      Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 12 of 24 PageID #:12
            [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]




                      ,/
        (g) Vtf  available, gant the plaintiff appropriate injunctive relief, lost wages,
            ' liquidated/double   damages, front pay, compensatory damages, punitive
                          damages, prejudgment interest, post-judgment interest, and costs, including
                          reasonable attorney fees and expert witness fees.

        (h) fiGrantsuch                other relief as the Court may find appropriate.




        (Plaintiff        name)          t
                      s
                                   LAu,ssoo                4 lr-rt          B)
         (Plaintiff s street address)
                                                      IL
             Gtutvi eN                                                              b o o2lL
         (City)                                  (State)                    (zrP)


         (Plaintiff s telephone number)
                                               9q+
                                                (-J          -
                                                                       b3o 3zs)
                                                                                       Ylarh 6/ 2otol
                                                                                 Date:




             [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

kev.06/27/2016
                                                                   6
                   Case: 1:19-cv-01580 ,uau
                                       Document    #: 1 Filed:
                                            f*tptoYMENT        03/05/19CoI$.
                                                         OppoRruNrY     Page 13  of 24 PageID #:13
                                                                             Slst'l
EEOUFsm 16t (1lrt6l              u.s1

                                                Dr*ttuss*l nnn Noncr oF RtsxrS
                                                                                     Fmm: Chicago District Offlce
To: Madhuri PydisettY
                                                                                          S00 Wert Madlson St
      2500 Lawson Glen Road
                                                                                          $uite 2000
      GlenvieYu, lL 6003S
                                                                                          Chicago,lL S0t61


                           On &efratf of person{sJ aggrievedwhosa identtiy is
                                         ,Ar f2g cFfi $r$0r.
                                                                                                                        Telephone No.
rEOC Chargq No.                                EEOC Representaiive

                                               DanielGajda,
                                               lnveetlgator                                                             {312} 869-S131
 53r-2018.{'3310
                                                                REA$ON:
 THE EEOC I$ CLOSING IT$ FILE OH THIS CHARGE TORTHT TOLLSWI}'IS
     tl         The lacts alleged in lhe charge lail to staie a claim u*der any
                                                                                of the statutec enforced by th* H6OC'


     t:         Your allegations dld not i*volye a disabili$ as defined by th* Americans
                                                                                         with Disabililies Ac|


     tf         The Respondent employs lesg lhan the required number *f employees
                                                                                  or is nat olhen'dse covered by the statutes'


                                                                       in ath*r word$, you walted tm long afrer the date{s} of the alleged
      Tf         Your charge wa$ no: timely frled with EE0Q;
                 discrimination to file Your charge

      m          Tha EEoc issues rhe fs1owing determinatinn: sasod upon its.investigation,
                          obtained establishes violations of ttre itatutes. ttris
                 informatian
                                                                                  does na"t ce*iiy
                                                                                                   the EEoc is unable ls conclude lhat the
                                                                                                    ttrat lhe respondent is in compliance with
                 ths statutss. No finaing   is;ao* rs to anv ottteiisiuei       ttrat might he construed as having been raised by this charge'

      t:         The EEOC has adopted the findings af the stats or local fuir employment
                                                                                         prautices asBncy that investigatad this charga'


      tf         Olher {briefly slate}


                                                          - NOTICE OF SUIT RIGHTS .
                                                                                                    iarmJ
                                                    fssa the addla nal"m{ormatiatt s$ar'?ed lo ihis
                                                                           Nondi*nrimination Act' or the Age
 Tige Vlt, ths Arnericans with Disabillties Act, the Genetic lnformation
                                                                 of disrnissal and of your righl to sue that wa will send you"
 siscrlmination in Employment Actt This *irr Lu the only natice
 you may {ile a lawsuit against the respond;i-};;Jt *:rrilaw based cn this chaige in federal or state court'
                                                                                                                     Your
                                                                                                                     will be
 tawsuir must be fit*d'ilfiiCitli-s0 BAia r{;;;;;eipr of this
                                                                 naiic*; or your right to sue based on   this charge

 i;;i:1iil time timit for;iTg-suituaseoo; a baim under stale law mav be different.)



                                                                     0n b*half    of the Commission

                                                                                                                         &+'"'r "L
                                                                                                                            {Dste rlraired)
   Encl$sures{s}                                                   Juliannt Bowman,
                                                                    Oistrict Dir*ctor
              CORMAC CORfOR.ATlOt'l
              cla Chief ExEcutive OfficEr
              5950 SymphonY lffoods Road
              Gclumbia,IrlB 210{4
                     Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 14 of 24 PageID #:14


                                  CHRncr or Dlscnlutltn rloN                                                                                    Charge I )resented                   To:             Agr:rcytim) Charge Nois);

                     lhi* frnr   l: *flec:cd hy t1:* l'riv3,iy ,{(t si }'}:.i S{'d *Nril*J8d fnvJ{} Ait
                           Stal*{$ert iorJ olh*r itl*nn.rli*n h*fr:r* *rtxyle(ixp !1r:r firmr
                                                                                                                                                       n mo{        rEPA

                                                                                                                                                       m                                                     511-2018-S3310

                                                                               Mg:rlandComsdfsionotTsivil*.ighH .,,,                                                                                                       andtrsc
                                                                                     Slrte.a' lf*rY       /. x'.r.r   x5e.'r4.

NJ$r fir$lrrrri',1#,    irJ iir:    .i                                                                                                                                               ilome rholte                        YclrofBlrah

Miss Madhuri Pydisetty                                                                                                                                                        (sa*         $o*rsr                              198CI

5-:rdi, sr.idr,,t}                                                                                   *t\F.      $lrl{      o*rl   Itf {6'l{:
?500I.AWSON 6I,.EN Rl' GLENVIEIT{, IL 8$026



i$rkllt    Ms sr Otherr,         (lfisr'."r   flr.r n at o,   ltt   utt$trPrlil/ft'ti.Jr5&e#,rJ
Hnmc                                                                                                                                                                 |t,      C3?rlr!6t.   [1.$t.n                   Fhonq H$.

CORM"&C CORPOR"&TION                                                                                                                                                              201- 5rl0                    t**r) ffi*"s6oo-
5rf,lti ,(;iXr,r!!                                                                                   l{ry Sirl{ rnJ ?ii'asj*                                                                                                        Sggo
5950 Symphony Woods noad, COTUMBIA, M0 210*l


                                                                                                                                                                      t'1,,   *   *yfuyu. lllrml*l                   Phonr'llo^



SrrH* A,llr:ixs                                                                                      (iiy. Stit(;r*il             3"1$   ($d*




lits{l{l}'tlNAIl0N B'i5tS *N ft .irrr*.rpprolrri& &lri{YJ.J                                                                                                                          uAl"t(') DiSCn'Uti',iTloN T00r Pu\cf,
                                                                                                                                                                                              Errlie*t                    llNrl

   l]l a^rr  l-l ,*'o* fll',.* tl                                                           F,r,.xtri1{,}*
                                                                                                                      f]          rru,uo,**,u*,,uu                                         07-11-?018                  0?*11-1018

      l'El *^,,ou [--] oo, ff                                                  *00,,uu.,"
                                                                                                     fl                .t"rt,* r*r**rtn**.
                                                                                                                                                                                                         *u*t,**,r6nr'i*$
                     l-l         +r,'r* 1s;*o'l'i                                                                                                                                             f]
                                      nltrr, &rra r}&'itf.rJ.:
111[ I]ltriiTlf U{J}$ aS{ *?",#Jr,ilbralFprcr ii,?fi"bjr'{i
   I begrn ray emptcynent wtth &espondent in ar srou$d April xs16. My ffioct rlcent poslds$ -tras fiealth 8$lners Analyst. I was
   ubjl*cO-to serruil harassmsnt end intiml&$on" t complatned to Rtspondent. ln or arcund february 101?,1 reslgrred"-
   Subueguently, Respondeut sent ur unfavorable referencl ta r pr*rpecsve emplayer whlch carsed the employer to rescfurd lts
   offer.

   I bclieve that t have been retattated agairut for engqging in protected activity,lnviolason                                                                                     afTi{s     1.'II of   thc Civil Righ$ nct of
   196{, as errr*nded"




 I!sa*tthlr{l$r$rfrled}rhkbcththrEEO{sr*theSkterrl*';r}Agaruy.llany.                                 Iwtll                        HOTT1BY       - lt.trr      *rx*,u*grdrrJtrrf, rrdlh{1rI.!1c} fqts             iryixlsx}:$

 advlrr rhe ag*nci*r       !fl
                        rhang* rny eddr*tl err phone number snd t \+lll cooperrte full3'wtth
 them in the pro*e*rlng af my ch*rgt ln *cc*rdanre *lth th+:r prxed$rts
                                                                                                                                  I   *vrar or rflirn tha| I haue rred tle abovt *i*arge axd th,| it                           i3   lnls to the
 I declar*    und*r penrlty *fperjury that tlt* eb$v{ lr tn}e altd {ortrtt,                                                       llert *f my lurovlerlg*, lnlbnnatiorr lud btlis$.
                                                                                                                                  5r$r,r^T\,)fr    { $r {sLlFr-A}NA}.rT



                                                                                                                                  $Uf,SiRlSt$ Arll]             sl{slt$ l0 S$o}tE t l[ illili tATt
          $i$tally     slgped      h     tlradhuri Pydlr*tl sn tl-0&1018 10rl,l FM ESf                                            {   *"'ndr,   r/,lr', -rt-'"r,*
                                                        ,"\ 15 of 24 PageID #:15
    Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page
                                                                                 q"--,.'l
                                   i




                           NHSC            {mEt*rnv} NiJ&SSm.r 53 :"-3*:"X-S331S


REASON(SIronfiIn{
Ilare of lnddent (,qfpr00dlratr)       |   07 I   \8l2ol8

Reason   for Couplaha Rehliation - I complained to my employer aboutJob dis*imination

PryDlsprrlty:

I"ocaHon of Inddenb Maryland

Subalsrtoa (ldttsl lxqulry) Date os/oo/rors

clalnprevtously iled rs chrrgc wt& EE0C? No

Apprrndnate D*e ofFlllng:      N&
ctaqget{uuber: NIA

Clatapravlor! filcd ru complat* wtth enother                  Ageucy? No

AgencyNrne: N/a

Appodmate tlate of Fllln$ N/A

il*r,neofCmplalrb N/A

rNaIrrRYo{flcE
ncocmry Baltimore field Offlce

Ascorutables Chicago Dlstrict oflice

IPPOI}ITMH{T

&po|&snt        Drte and   tlno:   1r/06120rs 03;00 PM US/Central

IrtervkwType      Phone

APPROXITAIE DEASLJNE rOR rIUNC A                             CHIRGB ns/t4/aoLe

POTEI.ITIAL CHA8GS-IG          PIRTY

Fhrt Naue, Middts    lduat    Madhurl

Iastilaocr Pydisetty

street   cildtugAddress:      zs00 [AwsoN             clJN   RD


Addresc Ltne 2:
          Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 16 of 24 PageID #:16
                                                              t"
I




    Clty, Statq    Zlp    GLENVIEW,        II- 60026

    Cou$r$        ITMTED STATES          0f   AMEruCA

    YerofBhdr:

    famtl Ad&cssl madhurlpydlsetty@grnailsom

    Houe Phorc         Nudcc       (gez)      go-rsr

    cdl   Phoue       llunber:   (sez)   oro-slsr

    RESFONDENT

    OryrdzaHon llaue: CORMAC COX,PORATION

    fypc offnployec          Buslness      sr non-pro8t organization that I applied to, work for, or worked for

    xumberofemployees: Between                   15 and 19 employees


    $ect      or Matlhg    rldfus:       5950 Symphony i4roods Road


    Addresctlrczr

    Oty,    ehl,Ap       Codq C0LUMBIA,MD, 2104{

    Couuty: Howard

    Phons Nun&cr:          (*lr) srl-ss6o

    RESPO}IDENT CONTACT

    Flrst   u.l lrstHrufi         Sumi naj

    Mll       Addffit: hr@ormac-corp.com
    Phorc !{uober:

    Tltls     Human Rerources Director or Owner

    lqsttloN or pmEI.rrLAt cHARGffg                          rAsrYf    $ EMPI"OYMf,I'IT

     Street   c   Matlng Addrcsr:

    fddresglbee

     Clry'slnte APgode:

     Cdrrty:

     FOTEHTIAI CIIARGIIIG PAftTYTS DEI{OGXAPHICS

     6erd€r:      r
    Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 17 of 24 PageID #:17

                                                                                                I
                                                                                                I

                                                                                                i
                                                                                                I




D{sabte& I donot have adisabilitY

lreyou Isspantc or laHno? nor hispanic sr latlno

Ethnidty   Asian,

I{e6o&lortgtc Indian

^ldverse Acdon(s)

My previous employer wrote an anonymous letter about me to malign me and prevent me
from starting ajob the next day, The manager in that comPany discriminated based on gender
and harassed me regularly along with my other supervisors. I brought this to the attention of
HR, and the cornpany supervisors retaliated with thh letter to prevent me from starting my
newjob, I had an interuiew in May and got an offer the next morning' My background check
and drug s(reen wer€ passed months before. This it retaliation and defamation as it
prevented me from starting my new job. I would like your advice.




what neason(g) were you {rlven for the acffon takgr qgalnsqlou?

N/A

Iifas anyoile rn a sirtjllil:sltlratjlon tslested Sle same bettef. or wor*e thstl yrou?

 N/A

 plessepmnride narne{sl andemall anril/orohonenumber ofanvonewhowill susuortvour claim.ar.rd
 brtcfiv dcsrrlbc Src lnfornaHon thls personwlll provtde.

 NIA

 Plcare tellus sny ofher lfiformaHon aboutvo.ltr ffE€r{enca?

 N/A
                                                                               #:18 I of2
        Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 18 of 24 PageID Fage




                                      Change Password (ChangePassword.aspx) | Logout   (lryut.upx)




                              Appointment Details

    An appointrnent has been scheduled for thls PCP:

    Click the Update button to save your changes. Cllck the Cancel button to cancel this
                                          appointment

           Appoinfrnent     Chicago ( Time Zone: Central )
                  Officer
         Offlce Address: 500 West Madison Street, Suite 2000, Chicago, Illinois 60651
             Descrlption: Welcome to the EEOC Chicago office located at 500 West
                            Madison, Suite 20t)0, Chicago, IL 60661, The office is locatecl
                            in downtown Chicago on the corner of Madison and Canal
                            Street, one block west of the Chicago river and three blocks
                            east of the Kennedy expressway. The Chicago District 0ffice is
                            open Monday through Friday, 8:30 a.m. to 4:00 p.m. Everyone
                            visiting our offices must present a photo ID at the building
                            security desk. Individuals wishing to file charges of
                            discrimination may schedule an interview for time slots
                            available at 8:30 am, 10:30 am, 1:00 p.m. and 3:00 p.m. on
                            Monday through Friday, except federal holidays. If you are
                            unable to schedule an appoinbrent you may call 866-408-
                            8075, If you are close to the 300th day statute of limitatlon,
                            you may walk-in, if you arrive prior to 11:30am. However, we
                            strongly encouftlge you to make an appointrnenL Individuals
                            with an appointment who anive late 15 rninutes or more, will
                            be treated as a walk-in and may have to re-schedule their
                            appointment.
          Case Numher: 531-2018-03310



https:llpublicportal.eeoc.govl$cheduling/ApptDetail?code*5nooQN4vGrTQ0hlV%2by1...         l0l30l20lS
      Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 19 of 24 PageID #:19



lntake lntervierv
Ncvember 6, 2018[
DG

Informed PCP of right to file, need for proof, purpose of intervierv, 300 day SOL, jurisdiction

Madhuri   Pydiseny                         v.                 Cormac CorP.

pCF is alleging Retaliation; Iteferences Unfavorablen'oDefamatictt'n (frcrn CP's lnngunge)

il08:051?911980

PCP worked as a Health Business Analyst

PCP   HlllED April2016
PCP FIRED February 201?

Asked PCP about R's address, she lived in Maryland at the time

PCP has a detailed summory thot she updated and uploaded the        inlsrmatitx

Esplained 300 day SOL to PCP and asked for her to erplain rvhat happened rvJ the letter

pCp states thar shc rvas rcady to start w.f a top pharma company in Chicago anrl has years of clinical
experirnce
Abvie Pharma- May 30, 2018 intervierved, ond offer less than I luurs later
.oThc
     letter happened bettveen June or July" from someone who found out and they rvrot* a lottBr ts
assassinats her character be at Cormac it rvas very unsale and rvss dangerous, she rvas iollowed
                                                                                                 tc hsr car
and asked for ssxual favors from hcr, and then he becAme her manager

 She voiced her concerns to HR and they rvished her rvell and she     quit

They said thuy'd provide neutral inlormation

 PCP thought she'd be able tn
 It rvas anly data entry after grad school to pay her bills

                                                                                                          rvarker
 It rvas retal and defamation to prevent her frorn slarting a nerv job, and it's not fair bc she's a hard

 "[t's difficult   horv mayn times hs toushed me"

 He spoke in vulgarities torvards her

 PCP rvas hired by a recruiting compsny in NC

 Everything rvas good to go and she cleared her background check in June

 Her finally start date lvas JulY I I

 July I0- Phsne callasking if she war good to go
     Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 20 of 24 PageID #:20



PCP then got a phone call stating that her $tart date rvas delayed

Then Spectorforce- Recruiting compflny, asking if she'd g,st afi a call wt' Abvie's HR

PCP rvent through everything she submitted to Abvie

Next day, PCF spoke rvl Employee RElations and lulksd nbout her resurne in detsil

At end of catl she said something unusual happened, Abvie got a letter about PCP and didn't trll her
about it but asked her questions

"Did you ever harass anyons"
"Did you ever discriminote against anyone"

PCP snid absolutely not and thst as u minarity she rvouldn't

"And if shs had ever cngagcd in unethical conduct'n
"Did you misapprupriate compaily trade secret$"

PCP said no and had not much elsc to say

Thr enployee relaiions person listened and would get back to her rv/ a decision

Next duy she was stressed nut

Vp of Spcctorforce cslled PCP and said that they're not going foruord    rvJ the   offsr and PCP rvas startled
and surprised

Ttren couldn't tell hcr but a confidential investigntinn *'as dore and it was best not to go lonvard

They coutdn't give any more inlbnxation

 PCP rvanted more information

 PCP knerv this rvas an assassination of character and someons rvas out there for    htr

 The leUer shauld not have carried any rveight, and s,ler she found out she knew many more people rvould
 speak highly about her character and integrity

 PCP collected a bunch of letlers from her references and even Cormac, she didn't ask for uny of this, but
 asked for her employment lile

 They empathized against PCP but said there was a history of harassment and discrimination and         I   threst
 for stealing proprietary information

 PCP verified this with all of her references

 PCP lelt Cormac rvas suspicious and knew the compa$y could be responsible for this

 PCP does not have evidence    of rvhq sent the leticr or anythin&
     Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 21 of 24 PageID #:21



PCP only had one mtnagsr'$ relerence from Carmac

She had to text sameone to gct the name down and be honest

In the text she said she got an offer nnd they ignored the text

$he has I copy of this text that he didu't respud to

Asked if she could list his name

Since he didn't reply, FCP listed the manager rv/ the one shc had befors him rvho had left the compnny
and she thought she tvas good to go

IICP rvas nolv "sure that Antonio Centry rvrote that le$er" and he "forced me to be on professional and
social media rvith hirn and it rvas threatening for me not to do that"

And PCP'onever knew he'd rvrils a lelter about me"

pCP does not hevc rlirect evidenre that he wrnte the letter, but believes so from all this circumstantial
evidence

Hr sexually harassed her rvhile at Connae and "tndian girls rvere    so beautiful" and to mest him aftsr work
and lollorved her to hcr car and sp*ke very vulgar rv/ her
"lt rvas vcry di*turbing" and she lbared losing herjob

"Fle touched me in different places rvhere people didn't sse us"
She rvas very scared for her safety and it lvas very dangeraus

*'l'le purposely stayed late and isllowed me lc my cat''

PCP claims shc said this to I{R and "ignored it"

She said it rvas an unsale rvorkplace a*d she needed t6 re$ign and it rvas on mutual terms
Asked   iI it was written   or verbal
 PCP says it rvas all verbal

          o'they'd
They said          never damage my careef'and rvanted her to have a bright successful eareer ahead
And "promised, they said promised, that t[ey'd'o only give a neutral reference

 She left on a good note

 "So this mflnager" Antonion Gentry rvrote the letter to get reYenge

 I'le rvrote the letter to defame hEr and it's nothing but slander

 In Aug she asked HR, kindly, in Maryland for her personnel file

 FCP $ates that they sent her a password protected document that only included her offer letter

 That was it
      Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 22 of 24 PageID #:22



She asked fnr more officialdccuments

ooThese                        of fabricating things flbsut me" so she stapped talking to thsm
          peopte nre capable

PCP   chose*q*tt file


 *./_""t{ lbr                  -/8        *urd;./*f {rot '"1'{ ^*$ ;^*Y*"*
*utu{r{ ks'*              il**r*          {&, **y&;*.f               fi''u'*
                                                                    {o   #       &'   #* #-t
    Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page 23 of 24 PageID #:23




                      U,$. Equal    Emploprmt Opporhmity Comxlssian
                                      ChtcagoDirHct ofrce
                                        500 West Madlron St
                                             Suite 2000
                                         Chicaga,l[ 50661

                           Nor$cE oLcHAncE       oEgIsC$IqUfn0N


                                     DIGMATCIIARGE STfiEM

 Ncvember 13,2018

 TO:   CEO
       Chief Executive officer
       CORMAC CORTONAfiON
       5950 SymPhonY Woods Road
       Columbia, MS 2104{



  This is notice that a chaxge of employment discrimination has been filed with the EEOC against
  your organization by Malhuri fydisetty, under: Title Wl of the Civil E.ights Act (fide vtl)' ThE
  iirru*il*ces of the alteged discriminatlon are based on Retaliation, and lnvolve issues of
  References Unfavorable that are allegedto have occurred on or abnutJut u, 201S.

- The Digital Charge System makes investigationr     and communications with charging parties
  and reipondentslnore efffcient by digitizirig charge documents, The charge is available for you
  to download Fom the EEOC &espondent Fortal,     EEOC's sscure online system.




          Access EEOC's secure onllne
          Enter thls EEoc charge No,:53b?018-03s10
             Enter this temparary   parsword:ff
  Once you log  into the system, you can vlew and download the charge, and electronicaliy
  submit docuirents to EEOC. The sy*tem will also advise ycu of possible actions or responses,
  and identi$ your EE0C point of contact for this charge.
  If you are unable to log into the EE0C Respondent Portal or have any questions regarding the
  Digitat Charge Syrtem, you can send an emall to CHICA6OErOC@ESOC,GOV.
       Case: 1:19-cv-01580 Document #: 1 Filed: 03/05/19 Page
                                                           ,t, 24 of 24 PageID #:24
                                                                                 i,




   Appointrnent Type:               O In-Person    Suggested fortlucse wlthln S$mlles of the office

                                    O By-Phone
   Appointment Time: 03:00 PM, 1U0612018
             $tatusl Active
          PCP ilAME: lmadhurl Pydisetty I
             prCF   E-Mailr     FedhUrli            OgUttgil.     '
             PCP PhONE: ke+zt 630-33s3
     ttotification Type: f E-Mail         *                   i:.l.
       Additional Info:
                                -


              Interpreter
               Language:


                      Staff:
                     Room:      ffi
     Customer Arrived:
                       ilote:




    If you need to reschedule this appolntment, cllck "Rexhedule Appointmenf' below.


                                                                                      Retum to Calendar



   Privacy Policy (hfrps:l/www.eeoc.gov/prlvacy,cfm) I Dlsclalnrer (https://wu'*v,eeoc.gtov/dl*hlnrer.cfrn)   |
                                      USA. gov (https:l/www.usa.gov/)




https:/lpublicportal.eeoc.gov/SchedulinglApptDetail?codeq5nooQN4v$rTQ0hW%2by1...                      10130/?018
